NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30205

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00034-BLW

 v.
                                                MEMORANDUM*
TANISHA PHELPS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Tanisha Phelps appeals from the district court’s judgment and challenges the

24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Phelps contends that the district court procedurally erred by failing to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain the sentence and by failing to consider the sentencing factors. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and conclude that there is none. The record reflects that the district

court considered the sentencing factors and thoroughly explained its reasons for

imposing the above-Guidelines sentence. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc).

      Phelps next contends that her sentence is substantively unreasonable in light

of the minor nature of her violation. The district court did not abuse its discretion

in imposing Phelps’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including the

need to afford adequate deterrence and to protect the public. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                          2                                    16-30205